Case 1:19-cv-01716-FB-SJB Document 7 Filed 05/28/19 Page 1 of 10 PageID #: 24



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
KEITH WIGGER,
                                                                     ANSWER
                              Plaintiff,
                                                                     Civil Action No.
               - against -                                           19-CV-1716

UNITED STATES DEPARTMENT OF JUSTICE,                                 (Block, J.)
FEDERAL BUREAU OF INVESTIGATION AND                                  (Bulsara, M.J.)
STEVEN MENAFRO, individually,

                     Defendants.
--------------------------------------X

       Defendants UNITED STATES OF AMERICA, UNITED STATES DEPARTMENT OF

JUSTICE, and FEDERAL BUREAU OF INVESTIGATION (the “United States” or

“Defendants”), 1 by and through their attorney, Richard P. Donoghue, United States Attorney,

Eastern District of New York, and Matthew J. Modafferi, Assistant United States Attorney, of

counsel, respond and answer the correspondingly numbered paragraphs of the Complaint, upon

information and belief, as follows:

       1.      The allegations contained in paragraph 1 of the Complaint constitute legal

conclusions and plaintiff’s characterization of his lawsuit to which no response is required. To the




1
  Pursuant to the Certification of Scope of Employment and Notice of Substitution filed in this
action (see ECF Dkt. No. 6), the United States has certified that at the time of the accident on
February 22, 2017, Steven Menafro was acting within the scope of his employment with the
Federal Bureau of Investigation (“FBI”) and thus, the United States has been substituted for
defendant Menafro as the only proper defendant in this matter. See Castro v. United States, 34
F.3d 106, 110 (2d Cir. 1994) (“the FTCA makes individual government employees immune from
common-law tort claims for acts committed within the scope of their employment”); Marcus v.
United States Postal Serv., 14-CV-330 (JFB)(SIL), 2015 U.S. Dist. LEXIS 66009, at *5 n. 1
(E.D.N.Y. May 20, 2015) (“Any tort claim against … an agency of the federal government, or …
a federal employee, can only be maintained against the United States under the FTCA.”).
                                                 1
Case 1:19-cv-01716-FB-SJB Document 7 Filed 05/28/19 Page 2 of 10 PageID #: 25



extent this paragraph may be deemed to contain factual allegations, Defendants deny the

allegations, except to admit that plaintiff purports to proceed as stated therein.

       2.      The allegations contained in paragraph 2 of the Complaint constitute legal

conclusions to which to no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that plaintiff purports

to bring this action under the Federal Tort Claims Act, Bivens v. Six Unknown Federal Bureau of

Narcotics Agents, 403 U.S. 388 (1971), and the United States Constitution.

       3.      The allegations contained in paragraph 3 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that plaintiff purports

to assert jurisdiction under 28 U.S.C. §§ 1331, 1246(b), and 1367.

       4.      The allegations contained in paragraph 4 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that plaintiff purports

to assert venue under 28 U.S.C. § 1402(b).

       5.      The allegations contained in paragraph 5 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that on or about May

5, 2017, the FBI received a written administrative claim by or on behalf of plaintiff regarding the

events alleged in the Complaint, and on September 26, 2018, the FBI responded and made a

settlement offer, which was rejected, and deemed a final denial of the administrative claim

pursuant to 28 C.F.R. § 14.9(a).




                                                  2
Case 1:19-cv-01716-FB-SJB Document 7 Filed 05/28/19 Page 3 of 10 PageID #: 26



       6.      The allegations contained in paragraph 6 of the Complaint consist of a jury demand

to which no response is required. To the extent this paragraph may be deemed to contain factual

allegations, Defendants deny the allegations, and respectfully states that plaintiff is not entitled to

a trial by jury pursuant to the Federal Tort Claims Act, 28 U.S.C. § 2402 .

       7.      The United States lacks knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in paragraph 7 of the Complaint and accordingly, denies.

       8.      The allegations contained in paragraph 8 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that the FBI has an

office located at 26 Federal Plaza, in New York, New York.

       9.      The United States denies the allegations set forth paragraph 9 of the Complaint,

except to admit that on February 22, 2017, a vehicle operated by plaintiff and an FBI vehicle

operated by Steven Menafro were involved in an accident in Staten Island, New York, near the

Verrazano Narrows Bridge.

       10.     The United States lacks knowledge or information sufficient to form a belief as to

the truth of the allegations set forth in paragraph 10 of the Complaint and accordingly, denies.

       11.     The United States denies the allegations set forth paragraph 11 of the Complaint,

except to admit that on February 22, 2017, plaintiff was the driver of a 2014 Ford Edge bearing

New York State license plate FXW-7287.

       12.     The allegations contained in paragraph 12 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that the United States

Department of Justice is a federal agency.



                                                  3
Case 1:19-cv-01716-FB-SJB Document 7 Filed 05/28/19 Page 4 of 10 PageID #: 27



       13.     The allegations contained in paragraph 13 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that on February 22,

2017, the FBI owned the Nissan Pathfinder bearing New York State license plate GDY-9920 (“the

government vehicle”).

       14.     The allegations contained in paragraph 14 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that on February 22,

2017, the FBI owned the government vehicle and a federal employee was operating the

government vehicle.

       15.     The allegations contained in paragraph 15 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that the FBI is a

federal agency.

       16.     The allegations contained in paragraph 16 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that on February 22,

2017, the FBI owned the government vehicle.

       17.     The allegations contained in paragraph 17 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that on February 22,

2017, the FBI owned the government vehicle and an employee of the FBI was operating the

government vehicle.



                                                4
Case 1:19-cv-01716-FB-SJB Document 7 Filed 05/28/19 Page 5 of 10 PageID #: 28



       18.     The United States denies the allegations set forth in paragraph 18 of the Complaint,

except to admit that on February 22, 2017, Steven Menafro was a resident of the County of

Middlesex, State of New Jersey.

       19.     The allegations contained in paragraph 19 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations.

       20.     The allegations contained in paragraph 20 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that on February 22,

2017, the FBI owned the government vehicle and the government vehicle was operated by Steven

Menafro at the time of the above-referenced accident.

       21.     The allegations contained in paragraph 21 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations, except to admit that on February 22,

2017, the Verrazano Narrows Bridge in Staten Island, New York was a commonly used public

roadway.

       22.     The United States denies the allegations set forth in paragraph 22 of the Complaint,

except to admit that on February 22, 2017, the government vehicle operated by Steven Menafro

contacted the rear of the vehicle operated by plaintiff in Staten Island, New York, near the

Verrazano Narrows Bridge.

       23.     The United States denies the allegations set forth in paragraph 23 of the Complaint.

       24.     The United States denies the allegations set forth in paragraph 24 of the Complaint.

       25.     The United States denies the allegations set forth in paragraph 25 of the Complaint.



                                                5
Case 1:19-cv-01716-FB-SJB Document 7 Filed 05/28/19 Page 6 of 10 PageID #: 29



        26.        The allegations contained in paragraph 26 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations.

        27.        The United States denies the allegations set forth in paragraph 27 of the Complaint.

        28.        The United States denies the allegations set forth in paragraph 28 of the Complaint.

        29.        The allegations contained in paragraph 29 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contain factual allegations, Defendants deny the allegations.

        30.        The allegation contained in paragraph 30 of the Complaint constitute legal

conclusions to which no response is required. To the extent this paragraph may be deemed to

contained factual allegations, Defendants deny the allegations.

        The last unnumbered “WHEREFORE” paragraph of the Complaint constitutes plaintiff’s

prayer for relief to which no response is required. To the extent that this paragraph may be deemed

to contain factual allegations to which a response may be required, Defendant denies this paragraph

in its entirety.

                                              DEFENSES


                                           FIRST DEFENSE

        The Complaint should be dismissed to the extent that plaintiff has failed to state a claim

upon which relief can be granted against the United States.

                                          SECOND DEFENSE

        Plaintiff’s claims are subject to, and limited by, the Federal Tort Claims Act, 28 U.S.C.

§§ 1346(b), 2671 et seq.




                                                    6
Case 1:19-cv-01716-FB-SJB Document 7 Filed 05/28/19 Page 7 of 10 PageID #: 30



                                        THIRD DEFENSE

       The Complaint should be dismissed to the extent that plaintiff’s claim is barred pursuant

to any applicable exception to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b), 2671 et seq.

                                      FOURTH DEFENSE

       The Complaint should be dismissed because Defendants did not breach any duty and were

not negligent.

                                        FIFTH DEFENSE

       The Complaint should be dismissed because Defendants’ actions were at all times lawful

and reasonable.

                                        SIXTH DEFENSE

       The Complaint should be dismissed because the alleged acts and/or omissions of

Defendants were not the proximate cause of any injury sustained by Plaintiff.

                                      SEVENTH DEFENSE

       Plaintiff was negligent, careless, and/or reckless, and it was plaintiff’s negligence,

carelessness, and/or recklessness that, in whole or in part, caused or resulted in any injury and/or

damages alleged in the Complaint.

                                       EIGHTH DEFENSE

       Plaintiff’s damages should be limited to the amount of damages alleged in the

administrative claim, pursuant to 28 U.S.C. § 2675(b).

                                        NINTH DEFENSE

       The Department of Justice, Federal Bureau of Investigation, and Steven Menafro are not

proper defendants.




                                                 7
Case 1:19-cv-01716-FB-SJB Document 7 Filed 05/28/19 Page 8 of 10 PageID #: 31



                                         TENTH DEFENSE

        The FTCA is an exclusive remedy for claims involving allegations of tortious conduct by

federal employees acting within the scope of their employment and the only proper defendant to

an FTCA suit is the United States. 28 U.S.C. §§ 2679, 2679(b)(1).

                                      ELEVENTH DEFENSE

        The FTCA expressly states that it does not make federal agencies amenable to suit and the

Department of Justice and the Federal Bureau of Investigation must be dismissed as defendants.

28 U.S.C. §§ 2679(a), 2679(d); see also 28 C.F.R. § 15.4.

                                       TWELFTH DEFENSE

        To the extent any damages are recoverable against the United States, the amount of such

damages should be diminished in the proportion to which the comparative negligence and/or

assumption of risk attributable to plaintiff bears to the negligence, if any, of Defendant pursuant

to CPLR § 1411.

                                     THIRTEENTH DEFENSE

        To the extent any damages are recoverable against the United States, the amount of such

damages should be diminished pursuant to CPLR § 4545 and/or any other applicable New York

State law by those amounts which have been, or will, with reasonable certainty, be reimbursed or

indemnified, in whole or in part, from any collateral source.

                                     FOURTEENTH DEFENSE

        To the extent any damages are recoverable against the United States, the amount of such

damages should be diminished pursuant to CPLR § 1601 to an equitable share determined in

accordance with the relative culpability of all persons or entities causing or contributing to the total




                                                   8
Case 1:19-cv-01716-FB-SJB Document 7 Filed 05/28/19 Page 9 of 10 PageID #: 32



liability for non-economic loss, including persons or entities over whom plaintiff could have

obtained jurisdiction with due diligence.

                                     FIFTEENTH DEFENSE

       Plaintiff is barred from recovery pursuant to New York Insurance Law §§ 1501 et seq.

because he has not sustained an economic loss greater than “basic economic loss” or “serious

injury,” as those terms are defined by New York Insurance Law § 1502.

                                     SIXTEENTH DEFENSE

       Plaintiff’s recovery, if any, is limited by his failure to mitigate damages.

                                   SEVENTEENTH DEFENSE

       Plaintiff is not entitled to a trial by jury pursuant to the Federal Tort Claims Act, 28 U.S.C.

§ 2402.

                                    EIGHTEENTH DEFENSE

       Plaintiff may not recover pre-judgment interest or punitive damages pursuant to 28 U.S.C.

§ 2674.

                                    NINETEENTH DEFENSE

       To the extent that this Court lacks subject matter jurisdiction over any claim or cause of

action, said claim or cause of action should be dismissed.

                                    TWENTIETH DEFENSE

       Defendants assert that they have, or may have, additional defenses which are not presently

known to it at this time, but which may be ascertained through discovery. Defendants specifically

preserve these and other defenses as they may be ascertained through on-going discovery.




                                                 9
Case 1:19-cv-01716-FB-SJB Document 7 Filed 05/28/19 Page 10 of 10 PageID #: 33



       WHEREFORE, the United States respectfully requests judgment dismissing the Complaint

in its entirety, and for such other and further relief as this Court may deem just and proper.

Dated: Brooklyn, New York
       May 24, 2019


                                              RICHARD P. DONOGHUE
                                              United States Attorney
                                              Counsel for the United States of America
                                              Eastern District of New York
                                              271 Cadman Plaza East, 7th Floor
                                              Brooklyn, New York 11201

                                      By:                /s/
                                              Matthew J. Modafferi
                                              Assistant U.S. Attorney
                                              (718) 254-6229
                                              matthew.modafferi@usdoj.gov

To:    Douglas J. Fanning, Esq.
       Law Offices of Douglas J. Fanning, LLP
       Attorneys for Plaintiff
       401 Franklin Avenue, Suite 312
       Garden City, New York 11530




                                                 10
